Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: The present invention is related generally to a method for assisting a driver of a vehicle/trailer combination in maneuvering the vehicle/trailer combination, driver assistance system as well as motor vehicle.

Prior art was found for the claims as follows:
Greenwood Jeremy John et al. [US 20080231701 A1: already of record] discloses the following claim limitations:
1. (Currently Amended) A method for assisting a driver of a vehicle/trailer combination having a motor vehicle and a trailer (i.e. In FIG. 1 a vehicle 1 is provided with a tow ball 2 to which the hitch 3 of a trailer 4 is attached- ¶0010) in maneuvering the vehicle/trailer combination (i.e. This invention relates to maneuvering aids for vehicles and particularly for vehicles which are towing a trailer, such as a caravan- ¶0002), the method comprising: 
capturing image data of a rear environmental region of the vehicle/trailer combination a rearward looking vehicle-side camera and/or a rearward looking trailer-side camera (i.e. A vehicle 1 towing a trailer 4 is fitted with three video cameras 5, 6, 7 fitted to the rear of the vehicle and on each door mirror- abstract);
creating an image of the rear environmental region (i.e. an image on the display screen 11 by the relevant camera- ¶0048) based on the captured image data and displayed on a vehicle-side display device (i.e. Outputs of the image processor 9 are fed to a computing unit 10 and display screen 11 and the camera controller 8- ¶0012);

	a position of a part of the trailer movable between a stowage position and a use position, which is occupied by the part by moving the part from the stowage position into the use position, increasing at least one geometric dimension of the trailer.
It a related field of endeavor, St-Pierre Luc [US 4480851 A] discloses:
	a position of a part of the trailer movable between a stowage position and a use position, which is occupied by the part by moving the part from the stowage position into the use position, increasing at least one geometric dimension of the trailer (i.e. This stowable trailer comprises a rigid frame, a pair of stowage wheels attached on one side of the frame to roll the trailer on them while it stands upright on that side. The trailer is provided with road wheel units which are pivotally retractable, so as not to project from the bottom of the trailer in their stowed-away position, and with handles to help rolling the trailer on the stowage- Abstract).

Claim 10, apparatus claim 10 corresponds to method claim 1, and therefore Greenwood and St-Pierre teach the same limitations as listed above.

Applicant uniquely claimed a distinct feature in the present invention, which are not found in the prior art, either singularly or in combination. The features are
In claim 1, “determining, in the image, a position of a part of the trailer movable between a stowage position and a use position, which is occupied by the part by moving the part from the stowage position into the use position, increasing at least one geometric dimension of the trailer; and displaying a mark in the determined position in the image on the display device.”
In claim 13, “wherein the evaluation device is adapted to determine a position of a part of the trailer movable between a stowage position and a use position in the image, which is occupied by the part by moving the part from the stowage position into the use position increasing at least one geometric dimension of the trailer, wherein the vehicle-side display device presents a mark in the determined position in the image.”.
These features are not found or suggested in the prior art.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488